Citation Nr: 0842337	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  07-40 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
service-connected residuals of prostate cancer currently 
evaluated as noncompensably (0%) disabling effective June 27, 
2006.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to October 
1969.  Service in Vietnam is evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The veteran's June 2006 claim was granted in-part and denied 
in-part in the March 2007 rating decision.  The veteran 
disagreed with the initial disability rating for his service-
connected residuals of prostate cancer and with the denial of 
service connection for a bilateral hearing loss condition.  
The veteran perfected an appeal 

Issues not on appeal

The March 2007 rating decision granted service connection for 
erectile dysfunction, tinnitus and entitlement to special 
monthly compensation for loss of use of a sexual organ.  The 
veteran has not disagreed with any of the disability ratings 
granted.  Thus, those issues are not in appellate status and 
they will be addressed no further herein.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].


FINDINGS OF FACT

1.  The veteran's prostate cancer is manifested by residuals 
of a February 1999 prostatectomy with an October 2006 PSA of 
0.8 and treatment through diet, and awakening to void two or 
more times per night

2.  A preponderance of the competent medical and other 
evidence of record supports a finding that the veteran's 
hearing loss is unrelated to his active duty military 
service.


CONCLUSIONS OF LAW

1.  The criteria for an increased initial disability rating 
for service connected residuals of prostate cancer are met. 
38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.115b Diagnostic Code 7527 (2008). 

2.  Entitlement to service connection for hearing loss is not 
warranted. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. 
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).

The claims at issue arises from the veteran's disagreement 
with denial of service connection for bilateral hearing loss 
and denial of increased initial disability evaluation 
following the grant of service connection for residuals of 
prostate cancer.  

With regard to the issue of entitlement to service connection 
for hearing loss, the veteran was notified in a July 2006 
letter that to substantiate a claim for service connection, 
the evidence needed to show that he had an injury in military 
service or a disease that began in or was made worse during 
military service or an event in service causing injury or 
disease; a current physical or mental disability; and, a 
relationship between the current disability and an injury, 
disease or event in military service.  

With regard to the issue of an increased initial disability 
rating for residuals of prostate cancer, the United States 
Court of Appeals for the Federal Circuit and the United 
States Court of Appeals for Veterans Claims (Court) have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 
22 Vet.App. 128 (2008).  See also Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  Moreover, since VA's notice criteria 
was satisfied because the RO granted the veteran's claim for 
service connection, the Board also finds that VA does not run 
afoul of the Court's recent holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Finally, the Board observes 
that the veteran has not contended, nor does the record 
indicate, that his claim has been prejudiced by a lack of 
notice.  See Goodwin supra at 137 [Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements].  Indeed, the veteran was informed of the evidence 
needed to substantiate a claim for an increased disability 
rating in a July 2007 letter from the RO.  In addition, the 
veteran's March 2007 notice of disagreement uses the language 
of the pertinent diagnostic code.  Thus, his actual knowledge 
is evidence that there has been no prejudice of the lack of 
notice. 

In addition, the letters notified the veteran that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. 

Further, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to five 
elements of a service connection claim including: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded. Id.  

In the present appeal, the veteran was provided specific 
notice of how VA determines a disability rating and an 
effective date in letters dated July 2006 and July 2007.  The 
veteran's claims were adjudicated subsequent to the notices, 
giving him a meaningful opportunity to participate 
effectively in the adjudication of his claims.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all pertinent VA and private medical 
records identified by the veteran are in the claims file and 
were reviewed by both the RO and the Board in connection with 
his claim.  The veteran was also provided medical 
examinations regarding his claims in January and February 
2007.    

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  To that end, the Board observes that the veteran has 
been represented by a competent service representative 
throughout the pendency of the claims.  The veteran elected 
in writing not to present evidence and testimony at a hearing 
before a Veterans Law Judge.

The Board will therefore proceed to a decision on the merits.  


 Higher initial disability rating for residuals of prostate 
cancer

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these. The following section 
provides descriptions of various levels of disability in each 
of these symptom areas. Where diagnostic codes refer the 
decision maker to these specific areas of dysfunction, only 
the predominant area of dysfunction shall be considered for 
rating purposes. Since the areas of dysfunction described 
below do not cover all symptoms resulting from genitourinary 
diseases, specific diagnoses may include a description of 
symptoms assigned to that diagnosis. 38 C.F.R. § 4.115a.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's service-connected residuals of prostate cancer 
may be rated under Diagnostic Code 7527 [Prostate gland 
injuries, infections, hypertophy, postoperative residuals] or 
Diagnostic Code 7512 [cystitis, chronic, includes 
interstitial and all etiologies, infectious and non-
infectious].  The Board notes that Diagnostic Code 7527 
refers the rating official to the either the general criteria 
under voiding dysfunction or urinary tract infection, 
whichever is predominant.  Diagnostic Code 7512 refers the 
rating official to the general criteria under voiding 
dysfunction.

Diagnostic Code 7527 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the veteran's case (post-
operative residuals of prostatectomy).  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate, and the veteran 
has not requested that another diagnostic code be used.  In 
this regard, the Board notes that the most recent medical 
evidence suggests that the veteran's prostate cancer may be 
recurring.  However, there is no diagnostic code regarding 
prostate cancer per se.  Rather, the principal symptom of 
prostate cancer is rated.  

Under VA regulations, voiding dysfunction is to be rated as 
either urine leakage, frequency, or obstructed voiding.  
Voiding dysfunction requiring the wearing of absorbent 
materials which must be changed less than 2 times per day 
warrants a 20 percent disability evaluation.  

With respect to urinary frequency, daytime voiding interval 
between one and two hours, or; awakening to void three to 
four times per night shall warrants a 20 disability rating.  
A 10 percent disability rating is appropriate for daytime 
voiding interval between two and three hours, or awakening to 
void two times per night.

With respect to obstructed voiding, a 10 percent disability 
evaluation contemplates marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following:  post void 
residuals greater than 150 cc.; uroflowmetry wit markedly 
diminished peak flow rate (less than 10cc/sec); recurrent 
urinary tract infections secondary to obstruction; or 
stricture disease requiring periodic dilatation every 2 to 3 
months.  A 30 percent disability rating is warranted for 
obstructive voiding with urinary retention requiring 
intermittent or continuous catheterization.  

As has been noted in the law and regulations section above, 
the veteran's condition is rated according to the predominant 
symptom.  In this case, it appears to be the predominant 
symptom is voiding dysfunction.  In this case, the evidence 
indicates that frequent nocturnal voiding is the principal 
symptom to be rated as there is no medical evidence of 
leaking or voiding obstruction.  The evidence does not show 
that the veteran has a voiding dysfunction that requires the 
use of absorbent materials.  Accordingly, a compensable 
rating based on urinary leakage is not warranted.  

Similarly, the evidence does not show that the veteran has 
had recurrent urinary tract infections as a result of his 
postoperative prostate cancer.  On the contrary, he denied 
such a history during VA examination in January 2007.  
Accordingly, as the evidence does not show recurrent 
symptomatic infection requiring drainage/frequent 
hospitalization and/or requiring continuous intensive 
management.  Therefore, a compensable rating based on urinary 
tract infection is not warranted.  

With respect to urinary frequency, the evidence must show 
daytime voiding interval between two and three hours, or; 
awakening to void two times per night.  The most recent 
medical evidence includes an October 2006 oncology 
consultation note by Dr. L.H., who noted that the veteran 
"presents today with an AUA score of 2 for nocturnia x 1 and 
urinary frequency occurring less than 20% of the time . . . 
[the veteran] denies dysuria, hematuria, incomplete emptying, 
weak stream, hesitancy, urgency, or interrupted stream."  
The January 2007 VA examiner noted that the veteran denied 
"any urinary problems since his surgery," and denied "any 
leakage, stream difficulties, need for catheters or recurrent 
urinary tract infections."  However, notwithstanding the 
foregoing, in his March 2007 notice of disagreement (NOD), 
the veteran stated that he experienced "awakening to void 
two or more times a night."  

While it appears that the veteran's report appear to be 
inconsistent with the October 2006 oncology consultation, the 
Board notes that the veteran is entirely competent to report 
his symptoms with respect to the frequency of his nighttime 
voiding.  See Moray v. Brown, 5 Vet. App. 211 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Board finds his contentions credible and that he meets the 
criteria for a 10 percent disability rating.  

For those reasons, the Board finds that a preponderance of 
the competent medical and other evidence of record supports 
the veteran's claim for a compensable initial disability 
rating, and that a 10 percent disability rating is warranted.  
A rating in excess of 10 percent is not warranted as the 
evidence does not show that the veteran has either a daytime 
voiding interval between one and two hours or that he awakens 
to void three to four times per night.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2007).  However, 
evidence reflects that the veteran does not require frequent 
periods of hospitalization for his service-connected 
residuals of prostate cancer and the manifestations of this 
disability are contemplated by the schedular criteria.  
Therefore, there is no reason to believe that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the schedular criteria.  Accordingly, 
referral of the case for extra-schedular consideration is not 
in order.


 Service connection for bilateral hearing loss

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2008).

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria. Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz). 
See Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service. See Hensley, 
supra.

The veteran contends that he was exposed to the loud noises 
during service, and that such noise caused hearing loss.  He 
further contends that VA can not grant service connection for 
tinnitus on the one hand and not grant entitlement to service 
connection for bilateral hearing loss on the other.

With regard to element (1) of Hickson, the evidence reveals 
that a May 2006 hearing test performed by Dr. J.C., M.D., who 
diagnosed the veteran with "bilateral high frequency 
sensorineural hearing loss."  However, the May 2006 report 
contains an uninterpreted pure tone audiometry graph which is 
not in a format that is compatible with VA guidelines and 
therefore cannot be considered. See Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995).

However, a current hearing loss disability is shown in the 
report of a February 2007 VA audiological examination.  At 
that time pure tone thresholds were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
60
65
LEFT
15
15
20
70
65

Speech recognition scores for the right ear was 98%, and 100% 
for the left ear.  

As noted above, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO 
units, is 40 decibels or greater, or speech recognition 
scores are less than 94%.  Thus, the medical evidence shows 
the veteran has bilateral hearing loss for purposes of VA 
rating criteria.  Element (1) is therefore satisfied.

With regard to element (2) of Hickson, the veteran's DD 214 
indicates that the veteran received the Aircraft Crewman's 
Badge.  Moreover, the RO and the February 2007 audiological 
examiner have essentially acquiesced that the veteran was 
exposed to excessive noise during his active duty military 
service as an aircraft crew chief.  The Board agrees that the 
veteran was most likely exposed to significant noise during 
service.  In this regard, the Board observes that the 
veteran, while not competent to provide a medical opinion 
such as the existence of an in-service hearing disability, is 
competent to report his symptoms and exposure to noise during 
service.  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).   For those reasons, the Board finds that element (2) 
is also satisfied.

With regard to element (3), medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability, the Board observes that the evidence of 
record includes the opinion of the February 2007 VA examiner 
who stated that because the veteran had a normal hearing test 
result at the time of his separation physical, "it is not as 
likely as not that his current hearing loss is related to his 
military service."  There is also the opinion of Dr. J.C., 
M.D., who stated in a June 2006 letter that the veteran's 
audiogram showed "a typical pattern seen in noise induced 
hearing loss," and that it was "highly probable that this 
is related to his military service as a crew chief in an 
aircraft."

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence. See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  In such an assessment of 
medical evidence, the Board can favor some medical evidence 
over other medical evidence so long as the Board adequately 
explains its reasons for doing so. See Evans v. West, 12 Vet. 
App. 22, 30 (1998); Winsett v. West, 11 Vet. App. 420, 424-25 
(1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The 
Court instructed that the Board should assess the probative 
value of medical opinion evidence by examining the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
opinion that the physician reaches.  See Claiborne v. 
Nicholson, 19 Vet. App. 181, 186 (2005).  The probative value 
of a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other rationale 
to support his opinion." See Bloom v. West, 12 Vet. App. 185, 
187 (1999).

In this case, Dr. J.C. does not provide an explanation 
regarding how the veteran's audiological findings are 
"typical" of hearing loss caused by noise exposure.  
Furthermore, while stating that the veteran's hearing loss 
started in the Vietnam War, Dr. J.C. did not explain how the 
veteran's hearing could be described as normal hearing at the 
time of separation from active if his hearing loss began 
during service.  The evidence does not show that Dr. J.C., 
reviewed the veteran's service medical records or any other 
related documents which would have enabled him to form an 
opinion on an independent basis.  Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993); see also Swann v. Brown, 5 Vet. App. 
229 (1993).  Dr. J.C. bases his opinion on the veteran's 
reported history of hearing loss developing during his 
service in Vietnam; however, this reported history is 
inconsistent with the contemporaneous service medical records 
showing normal hearing acuity at the time of service 
discharge.  Furthermore, as stated previously, the veteran is 
not competent to render an opinion as to a diagnosis of an 
in-service hearing loss disability.  See Espiritu.  

On the other hand, the VA examiner reviewed the veteran's 
claims folder in conjunction with the examination.  The 
examiner specifically noted the veteran's in-service 
audiological examination at discharge.  A rationale was 
supplied for his opinion.  The examiner reasoned that because 
the veteran's hearing was normal at the time of separation 
from active duty, his hearing was not affected by exposure to 
noise during service.  

In Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998), 
the Court found that the Board could assess probative value 
of a physician's opinion by determining whether the physician 
provides the basis for his/her opinion.  In this case, the 
Board finds that Dr. J.C.'s opinion is conclusory and based 
on an unsubstantiated history of hearing loss disability 
during service.  It is, therefore, less probative than that 
of the VA examiner. 

For that reason, the Board finds that element (3) is not 
satisfied and that the claim fails on this basis.

In reaching this decision the Board observes that combat 
veterans are afforded special consideration and are given the 
benefit of the doubt in disability cases, i.e., in the case 
of any veteran who engaged in combat with the enemy in active 
service, satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be accepted 
as sufficient proof of service incurrence if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service, and, to that end, 
every reasonable doubt shall be resolved in favor of the 
veteran.  See 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.304(d) (2007); see also Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996).  However, the record does not 
reflect that the veteran is a combat veteran.  Furthermore, 
the veteran has not averred that his claimed hearing loss is 
the result of combat.  In view of the above, the Board finds 
that the appellant is not a combat veteran and that, 
therefore, the provisions of 38 U.S.C.A. § 1154(b) are not 
for application in this case.


ORDER

Entitlement to a compensable disability rating of 10 percent 
for service-connected residuals of prostate cancer is granted 
subject to controlling regulations governing the payment of 
monetary benefits.

Entitlement to service connection for bilateral hearing loss 
is denied.




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


